Exhibit 10.1

 

LOGO [g652618g45h67.jpg]

December 19, 2013

Robert J. Andersen

[Redacted]

Dear Robert,

I am pleased to offer you a position with Tessera Technologies, Inc. (“Tessera”
or the “Company”), as Executive Vice President and Chief Financial Officer. If
you decide to join us, you will receive an annual salary of $312,000 that will
be paid in accordance with the Company’s regular payroll cycle. Further, as an
employee, you are also eligible to receive certain employee benefits including
Group medical and dental benefits, 401(k) plan as well as other Company
sponsored benefits. You should note that the Company reserves the right to
modify benefits from time to time as it deems necessary.

In addition, the Company will recommend to Company’s Compensation Committee that
you be granted the following equity awards

 

  •   an option to purchase 52,000 shares of the Company’s Common Stock at a
price per share equal to the fair market value per share of the Common Stock on
the date of grant (“Option Grant”);

 

  •   12,600 shares of Tessera Restricted Stock Units at no cost (“RSU Grant”);
and

 

  •   29,400 performance-based restricted stock units (“PB RSUs”) (together the
Option Grant, RSU Grant and PB RSUs shall be referred to as the “Equity
Grants”).

The Equity Grants are subject to the terms and conditions of Tessera’s Fifth
Amended and Restated 2003 Equity Incentive Plan (“Equity Plan”) and the
associated award agreement, including vesting requirements. The Option Grant and
the RSU Grant shall vest and the Option Grant shall become exercisable with
respect to twenty-five percent (25%) of the shares of the Company’s common stock
subject to each of the Option Grant and RSU Grant, respectively, on each of the
first four anniversaries of the date of grant. 7,350 PB RSUs will be available
for vesting each calendar year. The performance-based vesting requirements will
be as agreed upon between you and the Chief Executive Officer (and approved by
the Compensation Committee) on an annual basis for the PB RSUs that vest in that
year and will require continued employment until the vesting date. Any PB RSU
that does not vest in a given year due to failure to achieve the
performance-based vesting requirements will be forfeited.

You are eligible to receive a performance cash bonus of up to 50% based on
achievement of target goals, with a maximum potential up to 100% of your base
salary, to be paid on an annual basis, based on goals and objectives mutually
agreed upon by you and the Chief Executive Officer (and approved by the
Compensation Committee) as soon as practicable each year.



--------------------------------------------------------------------------------

Robert J. Andersen

December 19, 2013

Page 2 of 3

 

Finally, the Company will offer to you a Severance Agreement and Change in
Control Severance Agreement in the form attached hereto as Exhibits A and B.

The Company is excited about your joining and looks forward to a mutually
beneficial relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.

The Company reserves the right to request an investigative consumer report,
which may include background investigations and/or reference checks, on all of
its potential employees. Your job offer, therefore, is contingent upon a
clearance of such a report, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

As a Company employee, you will be expected to abide by company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook. As a condition of your employment, you will
also be required to sign and comply with an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company, and non-disclosure of proprietary
information. The Agreement also provides that in the event of any dispute or
claim relating to or arising out of our employment relationship, you and the
Company agree that all such disputes shall be fully and finally resolved by
binding arbitration.



--------------------------------------------------------------------------------

Robert J. Andersen

December 19, 2013

Page 3 of 3

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, you will start your employment on January 2,
2014. This letter, along with any agreements relating to proprietary rights
between you and the Company, set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter, including, but not limited to, its at-will employment
provision, may not be modified or amended except by a written agreement signed
by the Tessera General Counsel and you. Please sign and return this letter by
noon Pacific Time on Monday, December 23, 2013. This offer of employment will
terminate if it is not accepted, signed and returned by that date.

Robert, we look forward to your favorable reply and to working with you at
Tessera.

Sincerely,

/s/ Thomas Lacey

Agreed to and accepted:

Signature:

 

/s/ Robert J. Andersen Robert J. Andersen